No. 12-2528

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                    May 13, 2014
THOMAS HILL,                                                               ) DEBORAH S. HUNT, Clerk
                                                                           )
       Petitioner-Appellant,                                               )
                                                                           )
v.                                                                         )
                                                                           )     ORDER
CINDI S. CURTIN, WARDEN,                                                   )
                                                                           )
       Respondent-Appellee.                                                )
                                                                           )
                                                                           )
                                                                           )


BEFORE: BATCHELDER, Chief Judge; BOGGS, MOORE, COLE, CLAY, GIBBONS,
        ROGERS, SUTTON, COOK McKEAGUE, GRIFFIN, KETHLEDGE, WHITE,
        STRANCH, and DONALD, Circuit Judges.


       A majority of the Judges of this Court in regular active service have voted for rehearing

of this case en banc. Sixth Circuit Rule 35(b) provides as follows:

       “The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case
       on the docket sheet as a pending appeal.”


       Accordingly, it is ORDERED, that the previous decision and judgment of this court is

vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.

       This case will be argued before the en banc court on Wednesday, December 3, 2014. A

briefing schedule will follow.


                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk